Citation Nr: 0822175	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-11 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service-connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1973 to May 1976.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida which denied the veteran's claim for entitlement to 
service connection for Hepatitis C.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at St. Petersburg in May 2008.  The 
transcript of the hearing is associated with the veteran's 
claims folder.


FINDING OF FACT

The veteran's Hepatitis C is not shown to be related to his 
military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in 
November 2003, February 2005, and March 2005.  The RO 
informed the appellant of the types of evidence needed in 
order to substantiate his claim for service connection; the 
division of responsibility between the appellant and VA for 
obtaining the required evidence; and the RO requested that 
the appellant provide any information or evidence in his 
possession that pertained to such claim.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

In the present appeal, the veteran did not receive notice as 
to the disability rating and effective date elements until a 
March 2006 letter.  Despite the error as to timeliness, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision because his claim was 
subsequently readjudicated in  supplemental statements of the 
case.  As the Board concludes below that the preponderance of 
the evidence is against the veteran's claim, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of 
appellant's service medical records, post-service medical 
records, and other pertinent documents discussed below.  The 
RO has obtained the veteran's SMRs and VA records, and the 
appellant underwent VA examination in  November 2007 to 
clarify the nature and etiology of his claimed disability.

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claim.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

The veteran seeks service connection for Hepatitis C, which 
he contends is a result of air gun shots he received while in 
the Army.  See March 2005 Substantive Appeal.

With respect to the matter of a current disability, the Board 
notes that there are numerous diagnoses of record of 
Hepatitis C.  

With respect to the matter of in-service disease or 
disability, the evidence of record does not establish that 
Hepatitis C existed in service.  The contemporaneous 
evidence, namely the service medical records, to include the 
veteran's separation examination, makes no reference to any 
diagnosis of Hepatitis C during service.  Certainly, however, 
the veteran is competent to assert that he was administered 
injections via an air gun while on active duty.

As to whether the current Hepatitis C is related to service, 
specifically the injection by air gun shots, the Board finds 
that the record does not support such a link.  Specifically, 
the Board notes that the veteran was provided a November 2007 
VA examination to determine the nature and etiology of his 
disability, wherein the examiner concluded that the 
"veteran's Hepatitis C is less likely as not a result of his 
exposure to air gun immunization."  The examiner based his 
opinion on the fact that the "veteran has several higher 
risk factors to include IV drug use and high risk sexual 
activity that would place [him] at risk for Hepatitis C 
infection."

Furthermore, to the extent that the veteran himself and his 
representative contend that a medical relationship exists 
between his Hepatitis C and the use of an air gun decades 
earlier, there is no indication that they are qualified 
through education, training, or experience to offer such a 
medical opinion.  Thus, any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

The Board has considered the veteran's assertion that he was 
told in service that he had some form of hepatitis and that 
he was instructed not to give blood.  However, the Court has 
held that a lay person's statement about what a physician 
told him or her, i.e., "hearsay medical evidence," cannot 
constitute medical evidence, as "the connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  

Furthermore, the Board notes that the veteran admitted during 
testimony at an October 2005 RO hearing that he did not 
recall that the type of hepatitis was specified, and he has 
never alleged any continuity of symptomatology between his 
military service and his diagnosis of Hepatitis C in the 
1990's.  Thus, the Board finds that any alleged connection 
between the illness allegedly identified in service, and the 
diagnosis of Hepatitis C decades later is beyond the 
competence of the veteran as a layperson.

As noted, a competent VA examiner reviewed the claims file in 
November 2007 and concluded that a relationship between the 
veteran's Hepatitis C and military service was unlikely.  In 
support of his conclusion, the examiner pointed to the 
veteran's history of several higher risk factors, including 
IV drug use and high risk sexual activity.  The Board finds 
this opinion to be the most probative evidence of record as 
to the etiology of the claimed disability.

In summary, for the reasons and bases stated above, the Board 
concludes that the preponderance of the evidence is against 
the claim of service connection for Hepatitis C.  Thus, the 
benefit sought on appeal is denied.


ORDER

Service connection for Hepatitis C is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


